DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/21/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-9 and 11-19
Withdrawn claims: None
Previously cancelled claims: 10
Newly cancelled claims: None
Amended claims: 1, 8, and 15
New claims: 20
Claims currently under consideration: 1-9 and 11-20
Currently rejected claims: 1-9 and 11-20
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1).
Regarding claim 1, Aquino et al. discloses a salad dressing product ([0001], [0011]-[0016]) in the form of an oil-in-water emulsion ([0038]), the dressing product comprising:
(i) about 40-85% (w/w) aqueous phase ([0026]),
(ii) about 1-25% (w/w) oil phase dispersed in the aqueous phase (specifically, about 7.5-85.0% by weight) ([0025], [0038]),
(iii) about 0.01-7.0% (w/w) thickening agent ([0035], [0052]),
(iv) about 0.1-3% (w/w) emulsifier (specifically, about 0.5-12.0%) ([0032]), 
(v) an acidic component in an amount to provide the dressing product with a pH from about 3.0-4.5 ([0039]), and
(vi) a viscosity ranging from about 100-7000 cps ([0048]), including measuring viscosity at room temperature ([0049]), which is comparable to the claimed temperature of 20°C.
Aquino et al. does not specifically disclose (i) the salad dressing as being sprayable, or (ii) the dressing product as being shelf-stable.
Regarding the limitation that the product is sprayable, the present specification states: “The viscosity of the dressing can impact the sprayability of the dressing product. For example, the dressing viscosity can impact how the spray stream is dispensed via a spray nozzle. Viscosity in the described ranges has been found to be effective to deliver an even mist of when the dressing is dispensed via a spray nozzle to provide even coverage of the food to which the dressing is applied.” ([0023]). The disclosed ranges are most preferably 1300-4500 cps ([0023]). Since Aquino et al. discloses the dressing product as most preferably having a viscosity of about 4,350 to about 6,000 cps ([0048]), the dressing product of Aquino et al. would be sprayable.
Regarding the shelf stability, Aquino et al. does disclose that (i) the product may be pasteurized or acidified in order to inhibit microbiological growth ([0039]), (ii) the inclusion of emulsifiers ([0028]-[0032]) that suggests such emulsifiers would serve to facilitate formation of the emulsion and subsequent stability of the emulsion, (iii) the inclusion of preservatives ([0044]), which suggest an extended storage period for the composition, and (iv) that the product may be stored in a plastic bottle ([0050]), indicating an intent for the product to be used repeatedly from the same container over a period of time. Taken together, the noted sections of Aquino et al. suggest that the product is intended to be stored for an extended period of time, such that the production of a product that is considered “shelf-stable” would be obvious in view of the disclosure of Aquino et al.
Further, the present specification indicates that the achieved shelf stability is achieved due to the pH as related to microbial stability ([0016]), where a pH of below about 4.0 achieved the necessary stability ([0017]). Aquino et al. discloses comparable pH values ([0039]), which suggests that the composition would be shelf stable to the same degree as the claimed composition. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
As for claim 2, Aquino et al. discloses the emulsifier as comprising egg yolk powder ([0028]).
As for claim 3, Aquino et al. disclose the egg yolk powder as comprising as a heat-stable egg yolk powder ([0052], “stabilized egg yolk”; [0028]).
As for claim 4, Aquino et al. discloses the composition as comprising about 2.00-2.50 % (w/w) salt ([0052]), but also indicates that the inclusion of salt is optional ([0042]). Aquino et al. thus effectively discloses a range of salt of from 0 to 2.50%, which renders the claimed range of about 1.0-1.5% (w/w) salt obvious.
As for claim 5, Aquino et al. discloses the oil as comprising rapeseed, sesame, olive, palm, sunflower, safflower, cottonseed, or soybean oil ([0022]).
As for claim 6, Aquino et al. discloses the product as comprising a sweetener ([0047]).
As for claim 8, Aquino et al. discloses the product as having a viscosity ranging from about 100-5000 cps ([0048]), including measuring viscosity at room temperature ([0049]), which is comparable to the claimed temperature of 20°C.
As for claim 9, Aquino et al. discloses the acidic component comprises vinegar ([0052], Table, E).
As for claim 11, Aquino et al. discloses the product as comprising about 0.01-3.0% (w/w) thickening agent ([0035], [0052]).
As for claim 12, Aquino et al. discloses that the compositions may comprise up to 40.0% of optional additives ([0042]), that include sugar ([0047]). The reference effectively discloses a range of sucrose of from 0-40% (w/w), which renders the claimed range of Brix values of 12-18 obvious.
Regarding claim 15, Aquino et al. discloses a method of preparing the salad dressing product of claim 1, the method comprising: (i) combining aqueous phase ingredients ([0033], “emulsifier is typically added to the water”); (ii) adding oil to the aqueous mixture to provide a water-oil mixture ([0033]); and (iii) emulsifying the water-oil mixture to provide the emulsified salad dressing product ([0033]). Aquino et al. further discloses that product may be pasteurized and adjusted to a pH in the range of about 2.75-5.5 ([0039]). Though Aquino et al. does not specifically disclose adjusting the pH and pasteurization as occurring before the addition of the oil phase, the performance of the acidification and pasteurization prior to the addition of the oil phase would be obvious in light of MPEP 2144.04 C, which indicates that changes in the sequence of performing process steps disclosed in the prior art is prima facie obvious. As such, the claimed steps of adding an acidic component in an amount effective provide an aqueous mixture having a pH of less than about 4.0, and treating the mixture at a temperature effective to pasteurize the aqueous phase mixture are considered obvious to a skilled practitioner. As for the cooling step, a practitioner would readily recognize that if pasteurization were performed on an intermediate component, then the component would likely need to be returned to the temperature it was at prior to pasteurization for subsequent processing. Aquino et al. discloses an example wherein processing occurs at “ambient temperature” and “about 20°C” ([0053]). Thus, cooling a pasteurized component to a temperature of about 20°C, which would include a temperature that falls within the range of “below about 20°C”, prior to subsequent processing would be obvious to a skilled practitioner.
As for claim 16, Aquino et al. discloses adding an acidic component after the emulsifying step to provide the product with a final pH of about 3.2 to about 4.0 ([0039]).
As for claim 17, Aquino et al. discloses the aqueous phase ingredients as comprising water, thickening agent, and salt ([0052], Table, A and C).
As for claim 18, Aquino et al. discloses the acid as being acetic acid ([0040]).
As for claim 19, Aquino et al. discloses the acetic acid as being in the form of vinegar ([0052], Table, E).
As for claim 20, Aquino et al. discloses the salad dressing product as having a viscosity ranging from about 100-4000 cps ([0048]), including measuring viscosity at room temperature ([0049]), which is comparable to the claimed temperature of 20°C.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1) as applied to claim 6 above, and further in view of Prakash et al. (U.S. 9,101,160 B2).
Regarding claim 7, Aquino et al. discloses the product of claim 6.
Aquino et al. does not disclose the sweetener as comprising a steviol glycoside.
However, Prakash et al. discloses a condiment (C3, L10-L13), such as a dressing (C3, L15-L23), comprising a steviol glycoside as a sweetener (C4, L4-L18).
It would have been obvious to one having ordinary skill in the art to product the composition of Aquino et al. comprising a steviol glycoside. Aquino et al. discloses that the sweetener may be one of several known sweeteners, including aspartame ([0047]). A skilled practitioner would readily recognize that aspartame is an artificial sweetener that is suited for substitution with a natural sweetener, such as steviol glycosides, and would thus be prompted to consult Prakash et al. Prakash et al. teaches that steviol glycosides are substitutes for aspartame (C4, L14-L18; C8, L9-L15; C8, L24-L40). As such, incorporation of a steviol glycoside into the composition of Aquino et al. would be obvious.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1) as applied to claim 7 above, and further in view of McCarthy et al. (U.S. 2007/0237864 A1).
Regarding claim 13, Aquino et al. discloses the product of claim 1, as well as packaging the salad dressing product ([0050]).
Aquino et al. does not disclose the package as comprising the claimed components.
However, McCarthy et al. discloses a spray bottle for salad dressing ([0002]), the spray bottle comprising a container body having an interior defined by a sidewall extending between a closed first end and an at least partially open second end to define an exit path, a nozzle disposed in the exit path, the nozzle configured to dispense the salad dressing product through an opening ([0014]), in an amount from about 0.1-1ml per actuation of the nozzle ([0012]).
It would have been obvious to one having ordinary skill in the art to package the product of Aquino et al. in a spray bottle as disclosed in McCarthy et al. Aquino et al. teaches that the dressing may be packaged in various types of containers ([0050]) and further indicates that the reduced oil dressing is intended for consumers desiring lower fat/calories than conventional products ([0004]). A skilled practitioner would be motivated to consult McCarthy et al. to determine a package best suited for such consumers. McCarthy et al. discloses that packaging salad dressing in a spray bottle allows consumers to dispense a consistent volume of dressing ([0012]) in order to better facilitate minimization of caloric intake ([0004]). Accordingly, packaging the dressing of Aquino et al. in a spray bottle as taught in McCarthy et al. would be obvious. Though McCarthy et al. does not specifically disclose the bottle as having a plurality of openings, a plurality of openings would nonetheless be obvious due to achieving the same effect in terms of delivering a consistent amount of dressing. MPEP 2144.04 VI B (“mere duplication of parts has no significance unless a new and unexpected result is produced”).
As for claim 14, McCarthy et al. discloses the nozzle is configured to dispense a total amount of dressing of about 0.4-0.8 ml per actuation (specifically, about 0.75 ml per spray) ([0012]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 1 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-6, 8, 9, 11, 12, and 15-19 over Aquino et al.; and claim 7 over Aquino et al. and Prakash et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first reasserted that Aquino et al. does not teach a salad dressing product that is shelf-stable according to the definition of the term in the present specification (Applicant’s Remarks, p. 6, ¶6 – p. 7, ¶1).
Examiner maintains the position stated in the claim rejection and at paragraph 41 of the Final Office Action filed 07/21/2022. Specifically, Aquino et al. discloses component concentration ranges and pH/viscosity values that would cause the resultant salad dressing product to be shelf stable according to requirements of the present specification/claim. It is not necessary that the reference specifically recognize such attributes. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). Examiner further maintains that the teaching of the inclusion of an emulsifier ([0032]), together with the other noted points regarding preservatives/packaging, is adequate to deem the claimed shelf stable limitation pertaining to emulsion stability obvious, especially since no time period for such shelf stability is claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The “definition” of shelf stable at paragraph [0009] of the specification cannot be interpreted strictly, since it recites three various time periods. Applicant has not persuasively shown that the product of Aquino et al. would not be shelf-stable.
Applicant argued that there is no edible emulsion disclosed in Aquino et al. that includes all the limitations of claim 1 (Applicant’s Remarks, p. 7, ¶2).
However, the claims are rejected under 35 U.S.C. § 103 due to being obvious, not under 35 U.S.C. § 102(a)(1) due to being anticipated. If Aquino et al. specifically disclosed all of the limitations of claim 1, the claim would be anticipated. Instead, Examiner maintains that the teachings in Aquino et al. are adequate to render the present claims obvious for the reasons detailed in the claim rejections, even though the reference does not specifically teach the salad dressing as being sprayable or shelf-stable.
Applicant further argued that Aquino et al. does not disclose how to select appropriate ingredients, amounts, or product properties to provide a shelf-stable sprayable salad dressing product (Applicant’s Remarks, p. 7, ¶3). Applicant asserted that higher viscosity products exhibited better emulsion stability, but that those products were not sprayable, and that lower pH values imparted microbial stability but destabilized emulsions. Id. Applicant further argued that Aquino et al. does not recognize the difficulty of achieving good emulsion stability and microbial stability in low viscosity emulsions (Applicant’s Remarks, p. 7, ¶4). Applicant asserted that Aquino et al. “is largely directed to higher viscosity products” (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶1).
However, Aquino et al. discloses most preferred viscosity (about 4,350 to about 6,000 cps, [0048]) and pH values (about 3.00 to about 4.00, [0039]) that completely fall within the claimed ranges for both parameters. There is thus no challenge to select suitable viscosity and pH values to produce a salad dressing product that would be sprayable and shelf stable. The reference further teaches component types and concentration ranges that correspond to those that are presently claimed. Applicant’s assertion of presumptive beliefs in the field regarding the relationships between viscosity, pH, and emulsion stability are insufficient to overcome the specific teaching in Aquino et al. regarding components and product compositions. Again, there is no requirement that the disclosure of Aquino et al. suggest the claimed composition to achieve the same advantage or result discovered by Applicant, so it is not necessary that the reference specifically recognizes the emulsion stability or sprayability. Lastly, Aquino et al. cannot be said to be “largely directed to higher viscosity products”, since it specifically provides instruction pertaining to lower viscosity products with a most preferred range of viscosities of about 4,350 to about 6,000 cps ([0048]), regardless of any other instruction pertaining to high-viscosity products.
Applicant then again argued that the reference includes broad descriptions of other various ingredients and product properties (Applicant’s Remarks, p. 8, ¶2).
Examiner maintains the position stated at paragraph 42 of the Final Office Action regarding the disclosed broad component ranges and specific examples in the reference. MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” That Aquino et al. discloses alternate component concentrations that would result in a product that was not sprayable and does not specifically disclose a product characterized as being sprayable, the disclosed component ranges in the reference are adequate to deem the claimed product obvious to a skilled practitioner.
Applicant then argued that the claimed viscosity provides a dressing that better adheres to salad components (Applicant’s Remarks, p. 8, ¶3).
Again, Aquino et al. discloses most preferred viscosity values that fall wholly within the claimed viscosity ranges ([0048]). Examiner maintains that such disclosure is adequate to deem the claimed compositions obvious, regardless of any asserted optimization of the viscosity as related to use of the salad dressing on a salad. Applicant’s arguments are thus unpersuasive.
Regarding claim 15, Applicant argued that Aquino et al. does not disclose the newly-claimed cooling step that is to be performed after pasteurization of the aqueous mixture but before the addition of the oil (Applicant’s Remarks, p. 10, ¶4). Applicant asserted a benefit of mixing the aqueous and oil phases at the same temperature. Id.
The newly-claimed limitation is considered obvious for the reasons detailed previously in the updated claim rejection. Aquino et al. does disclose mixing oil and aqueous phases at the same temperature ([0053]), which undermines Applicant’s argument.
Applicant further argued that Aquino et al. does not disclose the claimed sequence of steps, particularly performing several of the steps prior to adding oil (Applicant’s Remarks, p. 10, ¶5). Applicant asserted the mixing sequence is critical for producing a sprayable, shelf stable salad dressing (Applicant’s Remarks, p. 11, ¶1).
Examiner maintains that the claimed sequence of steps is obvious, since changes in the sequence of steps disclosed in the prior art is prima facie obvious. MPEP 2144.04 C. Aquino et al. indicates that acidification and pasteurization are both performed in order to inhibit microbiological growth ([0039]). Performing such steps at any point in the process would be expected to result in essentially the same effect—rendering the composition resistant to microbial growth. Applicant’s assertion of an unexpected result based on the claimed sequence of steps does not adequately connect the alleged benefits related to sprayability and stability to a critical mixing sequence, especially where the bulk of Applicant’s earlier arguments are that such effects are the result of component concentrations rather than the production process. Applicant’s arguments are unpersuasive.
The rejections of claims 1-9, 11, 12, and 15-19 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 13 and 14 over Aquino et al. and McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that Aquino et al. discloses a salad dressing that would allegedly be too viscous to be sprayable in a bottle such as that taught in McCarthy et al. (Applicant’s Remarks, p. 9, ¶4). McCarthy et al. was asserted as being only suitable for “non-emulsified” compositions with viscosities in the range of about 100-1000 cps. Applicant concluded the references teach away from their combination. Id.
As discussed previously herein, Aquino et al. discloses suitable viscosities that fall within the claimed ranges, which are asserted as being suited for producing a sprayable product. Aquino et al. is not limited to only higher viscosity products as Applicant asserts. Further, McCarthy et al. discloses the non-emulsified low-fat salad dressing is merely an example composition ([0033]), for which the spray device would not necessarily be so limited. MPEP 2123 II (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”). McCarthy et al. also states: “[t]he viscosity of the compositions may be adjusted to suit a particular product and to work with a particular dispenser variation” ([0035]) and is thus not necessarily limited to products having a viscosity of 1000 cps or less. The references thus cannot be said to teach away from combining their instruction, especially as related to merely utilizing the spray bottle of McCarthy et al. for the product taught in Aquino et al. That Aquino et al. teaches other suitable packages also does not constitute teaching against alternative package types. Applicant’s arguments are unpersuasive.
The rejections of claims 13 and 14 have been maintained herein.
Conclusion
Claims 1-9 and 11-20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793